Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to the following:

    PNG
    media_image1.png
    175
    412
    media_image1.png
    Greyscale

As filed, claims 1-32 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The 6 pages information disclosure statements (IDS) submitted on 3/1/2021 have been considered by the Examiner except Cite No. 1 under the section of “NON-PATENT LITERATURE DOCUMENTS”, where it was lined through.
In order to consider the non-patent literature document, a copy of the cited reference is required.

The other 6 pages information disclosure statements (IDS) submitted on 3/1/2021 have been considered by the Examiner.

The 3 pages information disclosure statement (IDS) submitted on 3/1/2021 have been considered by the Examiner.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-32 rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-31 of prior U.S. Patent No. 10,807,989. This is a statutory double patenting rejection.


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The instant claims are drawn to a compound of instant formula (I) or composition thereof.

Claims 1-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,793,528.
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue - Claims 1-34 of U.S. Patent No. 10,793,528 are drawn to an obvious variant of the compound of instant formula (I) or composition thereof.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - Claims 1-34 of U.S. Patent No. 10,793,528 described the compound of instant formula (I) in a different Markush structure.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field of organic chemistry and at least four years of work experience, i.e. a masters or doctorate level scientist.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same compound or obvious variant thereof.  As a result, an infringer of a patent issuing from the instant claims would also be an infringer of Claims 1-34 of U.S. Patent No. 10,793,528.
As recited above, the compound of instant formula (I) in the conflicting claims of the abovementioned U.S. patent is an obvious variant of the compound of instant formula (I).  
In the abovementioned obvious variant, the Examiner finds the difference to the instant compound is only by a multitude of one lower alkyl group (e.g. methylene).  Such structural similarity makes the instant compound a homologue of the abovementioned compound in the U.S patent.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be pharmacologically active agents as analgesic.)
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the instant compounds by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the compound of instant formula (I) is prima facie obvious over the abovementioned compound in the U.S. patent.
Subsequently, the unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the Markush structure of the abovementioned U.S. patent is excluded as the compound of instant formula (I) or obvious variant thereof (e.g. homolog) of the instant application.  Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant compound forms and that of the Claims 1-34 of U.S. Patent No. 10,793,528 to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Claims 1-32 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of co-pending application No. 17/188,802 because the conflicting claims in the abovementioned co-pending application have not in fact been patented.
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue - Claims 1-34 of co-pending application No. 17/188,802 are drawn to an obvious variant of the compound of instant formula (I) or composition thereof.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - Claims 1-34 of co-pending application No. 17/188,802 described the compound of instant formula (I) in a different Markush structure.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field of organic chemistry and at least four years of work experience, i.e. a masters or doctorate level scientist.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same compound or obvious variant thereof.  As a result, an infringer of a patent issuing from the instant claims would also be an infringer of Claims 1-34 of co-pending application No. 17/188,802.
As recited above, the compound of instant formula (I) in the conflicting claims of the abovementioned co-pending application is an obvious variant of the compound of instant formula (I).  
In the abovementioned obvious variant, the Examiner finds the difference to the instant compound is only by a multitude of one lower alkyl group (e.g. methylene).  Such structural similarity makes the instant compound a homologue of the abovementioned compound in the co-pending application.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be pharmacologically active agents as analgesic.)
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the instant compounds by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the compound of instant formula (I) is prima facie obvious over the abovementioned compound in the co-pending application.
Subsequently, the unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the Markush structure of the abovementioned co-pending application is excluded as the compound of instant formula (I) or obvious variant thereof (e.g. homolog) of the instant application.  Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant compound forms and that of the Claims 1-34 of co-pending application No. 17/188,802 to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Claims 1-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15, 17, 20-23, 26, 27, 29, and 30 of U.S. Patent No. 10,793,556.
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue - Claims 1-15, 17, 20-23, 26, 27, 29, and 30 of U.S. Patent No. 10,793,556 are drawn to a compound of instant formula (I), obvious variant thereof (e.g. homolog), or composition thereof.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - Claims 1-15, 17, 20-23, 26, 27, 29, and 30 of U.S. Patent No. 10,793,556 described the compound of instant formula (I) in a different Markush structure.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field of organic chemistry and at least four years of work experience, i.e. a masters or doctorate level scientist.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same compound or obvious variant thereof (e.g. homolog).  As a result, an infringer of a patent issuing from the instant claims would also be an infringer of claims 1-15, 17, 20-23, 26, 27, 29, and 30 of U.S. Patent No. 10,793,556.
As recited above, the compound of instant formula (I) in the conflicting claims of the abovementioned U.S. patent is the compound of instant formula (I).  However, these conflicting claims may have different Markush structures of instant formula (I).  For example, see claim 1 of the abovementioned U.S. patent.

    PNG
    media_image2.png
    158
    212
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    172
    606
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    296
    606
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    42
    367
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    382
    628
    media_image6.png
    Greyscale

	Structural similarity is the touchstone of the non-obviousness inquiry for patents claiming a novel chemical compound.  Eisai Co. v. Dr. Reddy’s Laboratories, 533 F.3d1353,1356-57 (Fed. Cir. 2008). In this case, the compounds are the same; i.e., they have the same atomic composition and the same atomic connectivity.  For this reason, one of ordinary skill in the art would anticipate that this is the same compound.	
The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the Markush structure of the abovementioned co-pending application is excluded as the compound of instant formula (I) or obvious variant thereof of the instant application.  Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant compound forms and that of the claims 1-15, 17, 20-23, 26, 27, 29, and 30 of U.S. Patent No. 10,793,556 to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Claims 1-32 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15, 17, 20-23, 26-28, 30, and 31 of co-pending application No. 17/188,706 because the conflicting claims in the abovementioned co-pending application have not in fact been patented.
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue - Claims 1-15, 17, 20-23, 26-28, 30, and 31 of co-pending application No. 17/188,706 are drawn to a compound of instant formula (I), obvious variant thereof (e.g. homolog), or composition thereof.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - Claims 1-15, 17, 20-23, 26-28, 30, and 31 of co-pending application No. 17/188,706 described the compound of instant formula (I) in a different Markush structure.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field of organic chemistry and at least four years of work experience, i.e. a masters or doctorate level scientist.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same compound or obvious variant thereof (e.g. homolog).  As a result, an infringer of a patent issuing from the instant claims would also be an infringer of claims 1-15, 17, 20-23, 26-28, 30, and 31 of co-pending application No. 17/188,706.
As recited above, the compound of instant formula (I) in the conflicting claims of the abovementioned co-pending application is the compound of instant formula (I).  However, these conflicting claims may have different Markush structures of instant formula (I).  For example, see claim 1 of the abovementioned co-pending application.

    PNG
    media_image2.png
    158
    212
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    172
    606
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    296
    606
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    42
    367
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    382
    628
    media_image6.png
    Greyscale

	Structural similarity is the touchstone of the non-obviousness inquiry for patents claiming a novel chemical compound.  Eisai Co. v. Dr. Reddy’s Laboratories, 533 F.3d1353,1356-57 (Fed. Cir. 2008). In this case, the compounds are the same; i.e., they have the same atomic composition and the same atomic connectivity.  For this reason, one of ordinary skill in the art would anticipate that this is the same compound.	
The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the Markush structure of the abovementioned co-pending application is excluded as the compound of instant formula (I) or obvious variant thereof of the instant application.  Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant compound forms and that of the claims 1-15, 17, 20-23, 26-28, 30, and 31 of co-pending application No. 17/188,706 to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Claim Objections
Claims 23, 24, 31, and 32 are objected to because of the following informalities:  
a)	Regarding claim 23 (pg. 218), the claim is not in a proper form because it did not recite in alternative.  For example, the word, -- or --, is missing before the structure of instant formula (VIII-C).

b) 	Regarding claim 24 (pg. 232), the claim is not in a proper form because it did not recite the word, -- and --, before the last structure.

c)	Regarding claims 31 and 32, the claims recite the phrase, “an effective amount therefor of at least one compound according to claim 1”.
	Such expression can be clarified by reciting -- an effective amount  --.
	Appropriate correction is required.

Conclusion
Claims 1-32 are rejected.
Claims 23, 24, 31, and 32 are objected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, non-patent literature titled, "Synthesis and DNA binding studies of bis-intercalators with a novel spiro-cyclic linker", hereinafter Chu, is considered by the Examiner as the closest prior art.  However, Chu does not teach or suggest instant variables R3, R11, and R12.  See IDS filed 3/1/2021.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626